DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/24/2022 has been entered.


Election/Restrictions
A Requirement for Election/Restriction mailed 10/4/2019 set forth a species restriction requirement related to the polymer used to form the black-color polymer composite film. Applicant elected the species of polyimide in Remarks filed 12/4/2019. In the claims filed 6/14/2021, Applicant deleted the polyimide species from the amended claims. In accordance with MPEP 803.02(III)(A), the amended claims have been examined to the extent necessary to determine patentability of the Markush claims, but the prior art search has not been extended to cover all nonelected species.


Claim Rejections - 35 USC § 103
Claim(s) 1-2, 8-9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbuch (US 3,359,525) in view of Igarashi et al. (JP 58-173138) as evidenced by Andrews et al. (US 3,671,427).
Note: citations refer to the written translation of JP ‘138 mailed 9/24/2021.
Regarding claim 1:
Hubbuch discloses heating elements comprising (A) an electrically conductive heat generating unit comprising particulate carbon and a binder, and (B) an electrically insulating, heat conductive coating (col 1 ln 8+; col 1 ln 24+; col 2 ln 42+). The elements are in the forms of sheets, strips, etc. (col 1 ln 59+). The carbon particles include carbon black and are present in amounts of 10-75% of the total weight of the carbon particles and binder (col 2 ln 61+). The binder includes polybenzimidazole (col 3 ln 10+). The examiner submits these sheets would necessarily be black in color because of the presence of carbon black.
Hubbuch is silent with regard to humic acid molecules.
Such compounds, however, were known additives for use with carbon black. For example, Igarashi discloses an additive for plastic comprising a pigment (e.g., carbon black) coated with humic acid (p3). The carbon black retains its conductivity (Id.). The use of humic acid improves the dispersibility of the carbon black (p4). To coat the carbon black, Igarashi uses a solution of 5-20% by weight of humic acid (p4).
Example 1 uses 2 kg of 10% by weight of the humic acid solution in combination with 1 kg of carbon black (p6-7). Therefore, the humic acid comprises approximately 17% by weight of the final coated carbon black (17%=100%*(2*0.10)/((2*0.1)+1)).
Using the 17% by weight value and Hubbuch’s teaching of 10-75% by weight of carbon black in its films, the combination teaches an amount of humic acid of about 1.7-13% by weight of humic acid relative to the overall film weight.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add humic acid to the carbon black of Hubbuch, and further vary the relative 
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on Applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention. See MPEP 2111.03.
Regarding claims 2 and 9:
The examiner submits humic acid intrinsically contains carboxyl (COOH) and phenolic hydroxyl (OH) groups as evidenced by Andrews (col 2 ln 7-9).
Regarding claim 8:
Hubbuch discloses the elements have desirable electrical conductivity and thermal conductivity as a heating element, which can have versatility in design for particular end uses (col 1 ln 59+).
Hubbuch is silent with regard a patterned thermal conductivity, or patterned electrical conductivity, or patterned color.
One of ordinary skill in the art, however, would be motivated to provide a heating element having a pattern of thermal and electrical conductivity to provide the film with heating where desired and no heating where it is not desired. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a pattern of thermal and electrical conductivity to provide heating properties where desired for such an element.
Alternatively, or in addition to the above, one of ordinary skill in the art would have recognized that color patterns can be chosen as a design choice for a given use of the film. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a color pattern to the film to provide desirable aesthetics for a given end use.
Regarding claim 17:
Hubbuch discloses electrical heating elements made from the film (col 1 ln 8+).
Claim(s) 1-2, 8-9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0259095) in view of Igarashi et al. (JP 58-173138) as evidenced by Andrews et al. (US 3,671,427).
Note: citations refer to the written translation of JP ‘138 mailed 9/24/2021.
Regarding claim 1:
Kim discloses a device comprising a substrate and a light blocking layer, wherein the latter is patterned using a composition including a heat resistance polymer, a crosslinking agent, a black colorant, and as solvent [abstract; 0002; 0008]. The heat resistance polymer can be a polybenzoxazole precursor [0009]. After patterning, the polymer is cured, i.e., becomes a final polybenzoxazole [0107; 0140; 0168]. The black colorant can be carbon black which can be used with a dispersing agent [0108-0110]. The amount of carbon black is about 10-200 parts by weight relative to 100 parts by weight of the polymer (i.e., about 9-67% of the total weight of the two components) [0112].
Kim is silent with regard to humic acid molecules.
Such compounds, however, were known additives for use with carbon black. For example, Igarashi discloses an additive for plastic comprising a pigment (e.g., carbon black) coated with humic acid (p3). The carbon black retains its conductivity (Id.). The use of humic acid improves the dispersibility of the carbon black (p4). To coat the carbon black, Igarashi uses a solution of 5-20% by weight of humic acid (p4).
Example 1 uses 2 kg of 10% by weight of the humic acid solution in combination with 1 kg of carbon black (p6-7). Therefore, the humic acid comprises approximately 17% by weight of the final coated carbon black (17%=100%*(2*0.10)/((2*0.1)+1)).
Using the 17% by weight value and Kim’s teaching of 9-67% by weight of carbon black in its films, the combination teaches an amount of humic acid of about 1.5-11% by weight of humic acid relative to the overall film weight.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add humic acid to the carbon black of Kim, and further vary the relative amount of humic acid over amounts within the presently claimed range, to improve the dispersibility of the carbon black while maintaining its electrical conductivity.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on Applicant to show that any additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention. See MPEP 2111.03.
Regarding claims 2 and 9:
The examiner submits humic acid intrinsically contains carboxyl (COOH) and phenolic hydroxyl (OH) groups as evidenced by Andrews (col 2 ln 7-9).
Regarding claim 8:
As mentioned, Kim provides a patterned light blocking layer. 
Regarding claim 17:
Kim teaches the device can be an electronic display [0062].


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendment to delete “polyamide” from the group of polymers overcomes the previous rejections based on Hubbuch (US 3,44,183). The reference is silent with regard to the presently claimed polymers.

The examiner notes newly cited Hubbuch (US 3,359,525) is a different reference than the previously applied one. Additionally, references to Igarashi (JP 58-173138) refer to the written translation mailed on mailed 9/24/2021 rather than the machine translation that was mailed 3/12/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawakubo (US 4,412,675) discloses a carbon spring prepared from an organic linear material including two or more organic high molecular weight substances (abstract; col 2 ln 12+). Such substances include humic acid and its derivatives (col 2 ln 39) and resins including polyamide, polyimide, polybenzimidazole etc. (col 3 ln 3+).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787